Citation Nr: 1811306	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left leg disability.

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, was addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's sister, and the Veteran's brother-in-law




ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1976 to December 1979 and from October 1981 to March 1982.    

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In November 2014, the Board remanded the Veteran's claim to schedule a hearing for his left leg disorder only.  In September 2015, a video hearing was held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied with regard to the Veteran's claim of entitlement to service connection for a left leg disorder.  Regarding the first element, the Veteran's sister and the Veteran's brother-in-law have stated that the Veteran has complained of leg pain and has had a limp since leaving service.  See September 2015 hearing transcript.  This is competent evidence of persistent or recurrent symptoms of a disability.  This same evidence, along with the Veteran's testimony that he was physically assaulted while in service, is evidence of an in-service injury so as to satisfy the second element.  Regarding the third and fourth elements, there is an indication that the Veteran's left leg disorder could be the result of service, but there is insufficient medical evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination.  

VA treatment records to October 15, 2009, have been associated with the claims file.  See physical claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 16, 2009, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from October 16, 2009, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed left leg disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed left leg disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed left leg disorder was incurred in the Veteran's service.

In reaching these opinions, the examiner should consider the September 2015 hearing transcript, in which the Veteran's sister and the Veteran's brother-in-law state that the Veteran has experienced leg pain and has limped since exiting service.  For purposes of these opinions, the examiner should assume that the statements made by the Veteran's sister and the Veteran's brother-in-law are credible.  

The examiner should also consider the following article, which addresses the higher incidence of osteoarthritis in the military population compared to an age-matched general population: Kenneth L. Cameron et al., Incidence of Physician-Diagnosed Osteoarthritis Among Active Duty United States Military Officers, ARTHRITIS AND RHEUMATISM 2974-82 (2011).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


